DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Group II, claims 13-17, and withdrawing claims 1-12 and 18-20 in the reply filed on 05/06/2021 is acknowledged.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 13-17 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 13, it is indefinite as to what “a radix of the key” is.  Further, “the key” lacks a proper antecedent basis and is indefinite as to what it is.  For the purpose of examination, the examiner interprets “a key” as an index or the likes, and “a radix of a key” as a value of predefined number of least significant bits of an index.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Lee et al. (“A Multiway Merge Sorting Network”).
 	As per claim 13, Lee discloses in figure 2 parallel multi-way merge network comprising: a radix-based pre-sorter (signal shuffling before multi-way merge networks) for sorting records (x,yi) based on a radix (least significant bit indicating odd or even) with the key (index i) of each record; and a plurality of parallel multi-way merge networks (2), each multi-way merge network only operating on records having a certain radix (odd or even), wherein the radix pre-sorter sorts each input record for input to a multi-way merge network operating on records having a radix matching the input record as claimed.  
	As per claim 15, Lee discloses in figure 2 the radix would correspond to a q number (1) of least significant bits of the key of each record and further wherein the number of multi-way merge networks is 2q (21 = 2).  

Applicant's arguments filed 06/30/2021 have been fully considered but they are not persuasive because the claims do not define as to what a key is.  Thus, it is reasonable interpreted as the least significant bit (LSB) of index of x’s and y’s. Further, figure 2 of Lee et clearly discloses each multi-way merge network (2) only operates and merges x’s and y’s having the same LSB of the index that is the same key as claimed.  
 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuong D Ngo whose telephone number is (571)272-3731.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee J Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/CHUONG D NGO/Primary Examiner, Art Unit 2182